Citation Nr: 1817915	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-47 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for prostate cancer, status post radical prostatectomy, to include as secondary to service-connected prostatitis with nongonococcal urethritis (NGU).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to May 14, 2014, or due solely to a single service-connected disability, other than polycystic kidneys, thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

In December 2012, the Board remanded the appeal for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the Veteran's service connection claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in June 2017. Such opinion was obtained in August 2017; however, the Board subsequently determined that an addendum opinion was necessary to decide the claim and, thereafter, such was obtained in October 2017. In December 2017, the Veteran and his representative were provided copies of the VHA opinions and an opportunity to submit additional evidence and/or argument. In February 2018, the Veteran's representative indicated that the Veteran had no further argument or evidence to submit. 

With regard to the issue of entitlement to a TDIU, the Board notes that, in a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted an effective date of May 14, 2014, for the Veteran's 100 percent schedular rating for his service-connected polycystic kidneys.  Consequently, as the Board had assumed jurisdiction over a TDIU claim as part and parcel of the Veteran's claim for an increased rating for his back disability, which stems from August 29, 2006, the Board has considered whether a TDIU based on all of his service-connected disabilities is warranted prior to May 14, 2014, and whether a TDIU based on solely on a single service-connected disability, other than polycystic kidneys, is warranted thereafter.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, such issue has been characterized as shown on the title page of this decision.

The Board also observes that following the issuance of the June 2016 supplemental statement of the case, the Veteran's Vocational Rehabilitation and Employment records were obtained. The Veteran has not waived AOJ consideration of such evidence. However, as such records include evidence that is not pertinent to the issues on appeal or that was previously considered by the AOJ, there is no prejudice to him in the Board proceeding with a decision on such matters at this time. 


FINDINGS OF FACT

1. Prostate cancer, status post radical prostatectomy, is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by service-connected prostatitis with NGU.  

2. Prior to May 14, 2014, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.

3. As of May 14, 2014, no single service-connected disability, other than polycystic kidneys, rendered the Veteran unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer, status post radical prostatectomy, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2017).  

2. The criteria for a TDIU due to service-connected disabilities prior to May 14, 2014, or due solely to a single service-connected disability, other than polycystic kidneys, thereafter are not met. 38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. 
§§ 3.102 , 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. 
§ 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310  were amended during the pendency of the Veteran's claim, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed prostate cancer (see December 2006 VA examination) began in service, but was not diagnosed until after service. Specifically, he indicated in his August 2012 hearing testimony that he completed prostate specific antigen (PSA) tests while in service and that such tests had abnormal results with high PSAs. Alternatively, the Veteran contends that his service-connected prostatitis with NGU caused or aggravated his prostate cancer.

The Veteran's service treatment records (STRs) reveal that he had recurrent urinary tract infections since 1974 and had been treated for NGU off and on since January 1981. Furthermore, a January 1994 STR revealed an assessment of chronic prostatitis and another January 1994 STR noted a PSA of 0.6. 

Thus, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed prostate cancer to his military service and/or his service-connected prostatitis with NGU. However, upon review of the evidence, the Board finds that service connection for such disorder is not warranted.

In this regard, the Veteran was afforded a VA examination in December 2006. At such time, the examiner diagnosed carcinoma of the prostate status-post radical prostatectomy and opined that it was less likely that such was secondary to his prostatitis or urethritis. However, the examiner did not provide a rationale for such opinion. Therefore, the Board remanded the matter in December 2012 for an addendum opinion. Specifically, the Board found that an opinion was needed to determine whether it was at least as likely as not that the Veteran's prostate cancer was related to his military service, to include consideration of his allegation that he had signs of prostate cancer as evidenced by elevated PSAs in service; whether it manifested within one year of his service discharge; and whether it was at least as likely as not that it was caused or aggravated by his service-connected prostatitis with NGU.  

Accordingly, an addendum opinion was provided in June 2015. At such time, the examiner opined that urethritis and prostatitis are not causes of prostate cancer and that, since the Veteran was not diagnosed with prostate cancer until 2002, such did not manifest in 1994 or up to a year later. However, such opinion was found inadequate because the examiner did not provide a rationale for his opinion and did not address whether the Veteran's prostate cancer was aggravated by his service-connected prostatitis with NGU or whether such was directly related to his service, to include the Veteran's contentions of having high PSAs while in service.

Consequently, the examiner provided another addendum opinion in March 2016. At such time, he noted that the Veteran's prostate cancer was diagnosed in 2002 with an elevated PSA one month prior to his prostate cancer surgery and that urethritis and prostatitis were previously found to be less likely than not responsible for the Veteran's prostate cancer. The examiner further noted that nothing in literature implicated that urethritis or prostatitis as causes of prostate cancer and that VA acknowledged Agent Orange as a cause of prostate cancer, but not a cause of urethritis or prostatitis. However, such opinion was also determined to be inadequate as the examiner still did not completely address the December 2012 remand directives. Moreover, the examiner was also advised that exposure to Agent Orange was not applicable in this matter as the Veteran did not contend, and the record did not show, that he was exposed to certain herbicide agents, to include in the Republic of Vietnam.

In April 2016, the examiner provided another addendum opinion in which he opined that the Veteran's prostate cancer was less likely than not related to his service. In this regard, the examiner determined that, after his review of the records, there was no mention of the Veteran's PSAs until a June 2002 private treatment record, which noted that the Veteran had a high PSA one month prior to his surgery for his prostate cancer. Furthermore, the examiner noted that recurrent urethral discharge and polycystic kidney disease are not, as far as he knew, responsible for, or causes of, prostate cancer. However, such opinion was also found to be inadequate as the examiner did not opine on whether the Veteran's prostatitis with NGU aggravated his prostate cancer or provide a complete rationale for his opinion.

Thereafter, the examiner provided his last addendum opinion in June 2016, at which time he opined that it was less likely than not that prostatitis and/or urethritis are causative or aggravating factors of the Veteran's prostate cancer. However, the Board found that such opinion was also inadequate to decide this matter as he did not provide any rationale for his opinion.

Accordingly, the Board sought a VHA opinion in June 2017 and such opinion was obtained in August 2017. Such examiner opined that it was not likely that the Veteran had prostate cancer when he began his military service. In support thereof, the examiner explained that the Veteran was in his 40s and his baseline was PSA 0.6, which, based on studies, indicated that his risk of having or developing prostate cancer was extremely low. The examiner also opined that it was not likely that the Veteran' prostate cancer manifested within one year of discharge from active duty. The examiner explained that prostatitis and NGU had no documented causal role in the development of prostate cancer, and that their mere existence did not indicate prostate cancer. The examiner also noted that most cases of prostate cancer were asymptomatic and screen detected through digital rectal exam and PSA screening. In this regard, the examiner noted that the Veteran had a normal exam and PSA levels. 

With regard to whether it was at least as likely as not that the Veteran's prostate cancer was caused or aggravated by his service-connected prostatitis with NGU, the examiner found that there was no well documented and causal role of prostatitis or NGU in the development of prostate cancer. The examiner also explained that many more people had prostatitis and NGU and did not develop clinically meaningful prostate cancer.  

In September 2017, the Board found that, while the examiner explained that there was no casual role of prostatitis or NGU in the development of prostate cancer, an addendum opinion was necessary to determine whether the Veteran's prostate cancer was aggravated by his service-connected prostatitis with NGU. 

Consequently, in October 2017, the examiner provided an addendum opinion in which he opined that it was highly unlikely that the Veteran's prostate cancer was aggravated by NGU. Specifically, the examiner noted that NGU and chronic prostatitis were relatively poorly understood medical problems that fell along a spectrum of pelvic floor pain and inflammatory disorders. The examiner explained that, while this spectrum of disorders was relatively common, there was little data suggesting that they may cause or aggravate prostate cancer, and that prostate cancer most commonly arises from a histological and anatomical portion of the prostate called the "peripheral zone." The examiner also explained that such zone was not typically impacted by inflammatory events from prostatitis, which when present, involved the "transition zone" of the prostate. The examiner noted that these two zones were quite distinct histologically. Thus, the examiner concluded that, based upon these anatomical considerations, along with the lack of any clinical data supporting this notion, it was highly unlikely the Veteran's prostate cancer was aggravated by NGU. 

The Board accords great probative weight to the August 2017 and October 2017 VHA opinions regarding whether the Veteran's prostate cancer was directly related to his military service, manifested within one year of his military discharge, and/or was secondary to his service-connected prostatitis with NGU, as they are predicated on a thorough review of the record. Such opinions clearly reflect consideration of the Veteran's lay statements and medical records, and provide a complete rationale supported by the evidence of record. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Thus, the Board accords great probative weight to the August 2017 and October 2017 VHA opinions. Notably, there is no contrary medical opinion of record.

The Board acknowledges that the Veteran believes that his prostate cancer is directly related to his military service and/or is secondary to his service-connected prostatitis with NGU. However, while lay persons are competent to provide opinions on some medical issues, in this case, the cause of the Veteran's prostate cancer falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, such matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed prostate cancer is a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Accordingly, the Veteran's opinion as to the etiology of such disorder is not competent evidence and, consequently, is afforded no probative weight.  

Furthermore, the evidence of record fails to demonstrate that the Veteran's prostate cancer manifested within one year of his separation from service. In this regard, the August 2017 VHA examiner found that the Veteran's prostate cancer did not manifest within one year from his discharge from active duty as he explained that the Veteran had a normal exam and PSA levels. Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for prostate cancer is not warranted. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that the Veteran's prostate cancer, status post radical prostatectomy, is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of discharge from active duty, and was not caused or aggravated by the Veteran's service-connected prostatitis with NGU. 

Consequently, service connection for such disorder is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer, status post radical prostatectomy. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III. TDIU Claim

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App.447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before." In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed. See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous Social Security Administration regulations).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16 (a). Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. Id.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities. In the instant case, the Veteran filed a separate claim for a TDIU in August 2012, asserting that he was unable to maintain substantially gainful employment due at least in part to his service-connected back disability. Thus, in light of such allegation, such claim was considered part and parcel of his claim for a higher rating for his service-connected back disability, which stems from August 29, 2006, the date of claim. See Rice, supra. Furthermore, as noted in the Introduction, based on the award of a 100 percent rating for the Veteran's service-connected polycystic kidneys as of May 14, 2014, the pertinent matter before the Board is whether a TDIU based on all of his service-connected disabilities is warranted prior to May 14, 2014, and whether a TDIU based on solely on a single service-connected disability, other than polycystic kidneys, is warranted thereafter.  See Buie, supra; Bradley, supra. 

For the entire appeal period, the Veteran is service-connected for polycystic kidneys, chronic lumbosacral strain, fracture of the right arm, fracture of the right ring finger, fracture of the left little finger, status post left inguinal hernia repair, prostatitis with NGU, and tinea cruris and, as of December 14, 2011, he has been service-connected for neurological bowel impairment associated with his back disability.

At the outset, prior to May 14, 2014, the Board notes that the Veteran's service-connected disabilities did not meet the schedular criteria for consideration of a TDIU until March 17, 2010, when his service-connected kidney disability was rated as 60 percent disabling. Further, as of May 14, 2014, the Veteran did not have a single service-connected disability, other than his kidney disability, that met the schedular threshold for consideration of a TDIU. In this regard, the Board is precluded from assigning a TDIU rating on an extra-schedular basis under 38 C.F.R. § 4.16(b) in the first instance.  However, if it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities, the Board may refer the matter to the Director, Compensation Service, for consideration of entitlement to TDIU on an extra-schedular basis.  Here, upon review of the evidence, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation prior to May 14, 2014, and no single service-connected disability, other than polycystic kidneys, rendered the Veteran unable to secure or follow a substantially gainful occupation thereafter. 

In this regard, during the December 2006 VA examination conducted in connection with his service-connected back disability, the examiner noted that the Veteran was a full-time teacher and had lost only 2 weeks from work due to his back disability during the last 12 months. The examiner also noted that the Veteran had problems with lifting and carrying, weakness or fatigue, and decreased strength. In December 2011, the Veteran was afforded a VA examination in connection with his service-connected kidney disability, but such examiner noted that the Veteran's kidney disability did not affect his ability work. The Veteran was also afforded VA examinations in December 2011 in relation to his service-connected urinary and back disabilities. Such examinations noted that the Veteran's urinary disability did not impact his ability to work, but he had to work off and on depending on his back and neck. 

Moreover, at the August 2012 Board hearing, the Veteran stated that he was currently employed as a full-time teacher, but had to take time off due to his disabilities. Additionally, in his August 2013 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he had a college degree and last worked full-time in May 2013 as a teacher and that his service-connected back, kidney, and neurological bowel impairment disabilities prevented him from securing or following any substantially gainful occupation. However, in October 2014, the same employer the Veteran listed on his August 2013 VA Form 21-8940, submitted a completed Request from Employment Information in Connection with Claim for Disability Benefits. In such request, the Veteran's employer reported that the Veteran had worked from February 6, 2001 to May 28, 2014 and that he stopped working due to retirement. 

Thus, based on the foregoing, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation prior to May 14, 2014. In this regard, while the Veteran's service-connected back disability has impacted his ability to perform physical labor and he has had to take time off on occasion due to his service-connected disabilities, the evidence of record indicates that the Veteran has worked full-time as a teacher during the entire appeal period prior to May 14, 2014. Furthermore, such employment is not considered marginal as the Veteran was earning a salary above the poverty line. 

Moreover, as of May 14, 2014, the evidence does not show that a single service-connected disability, other than polycystic kidneys, rendered him unable to secure or follow a substantially gainful occupation.  In this regard, as noted previously, while the Veteran's back disability has impacted his ability to perform physical labor and he has had to take time off on occasion due to such service-connected disability, he is still capable of performing sedentary employment and, in light of his college degree and previous occupation as a teacher, is qualified to perform various administrative tasks and, furthermore, can still continue in such occupation.  Moreover, the evidence does not show, and the Veteran does not contend, that his fracture of the right arm, fracture of the right ring finger, fracture of the left little finger, status post left inguinal hernia repair, prostatitis with NGU, tinea cruris, or neurological bowel impairment on a singular basis have rendered him unable to secure or follow a substantially gainful occupation. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU due to service-connected disabilities prior to May 14, 2014, or due solely to a single service-connected disability, other than polycystic kidneys, thereafter. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against a TDIU, that doctrine is not applicable. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.


ORDER

Service connection for prostate cancer, status post radical prostatectomy, is denied.

A TDIU due to service-connected disabilities prior to May 14, 2014, or due solely to a single service-connected disability, other than polycystic kidneys, thereafter is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


